Citation Nr: 0106008	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-13 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1998.  Although that decision only addressed the 
issue of service connection for PTSD, subsequently, in 
particular at the hearing before the undersigned in October 
1999, the issue was expanded to include service connection 
for any acquired psychiatric disorder.  See Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  Additionally, 
service connection for an acquired psychiatric disorder and 
PTSD have been the subject of prior final denials, most 
recently in February 1996.  Although the RO apparently 
determined that there had been new and material evidence to 
reopen the claim for service connection for PTSD, the Board 
has an independent legal duty to address the "new and 
material evidence" requirement regardless of the actions of 
the RO.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, given these factors, the issue is as stated on 
the title page of this decision.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied by the RO in February 1996, on the basis that 
schizophrenia was not shown until many years after service, 
and PTSD was not shown.  

2.  Evidence received since that determination includes 
medical records showing a diagnosis of PTSD based on claimed 
inservice stressors; this evidence bears substantially and 
directly on the matter in question.  





CONCLUSION OF LAW

The veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for PTSD and an acquired 
psychiatric disorder was denied by the RO in February 1996.  
The veteran did not appeal that decision, and, accordingly, 
it is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104 (2000).  If new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material evidence" is defined as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  

The February 1996 rating decision denying the veteran's claim 
was based on the absence of a confirmed diagnosis of PTSD, 
and the fact that a VA examination in November 1995 had 
specifically found that PTSD was not shown.  In addition, 
there were no confirmed stressors, and combat had not been 
shown.  Further, schizophrenia had first been shown many 
years after service.  

Evidence received since that decision includes VA treatment 
records dated in July 1997 and September 1997, and the report 
of a VA examination in November 1997, all of which resulted 
in a diagnosis of PTSD, based on claimed inservice stressors.  
This new evidence is so significant that it must be 
considered in connection with the evidence previously of 
record.  In this regard, for the purpose of determining 
whether evidence is new and material, evidence is presumed 
credible and accorded full weight; the evidence is weighed 
and credibility assessed after the claim is reopened.  Justus 
v. Principi, 3 Vet.App. 510 (1993).  Accordingly, the claim 
is reopened with the submission of new and material evidence.  
Moreover, the claim for a psychiatric disorder on any basis 
must be considered to be reopened.  See Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000).   


ORDER

The claim for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened 
by the submission of new and material evidence; to that 
extent, the appeal is granted.


REMAND

On November 9, 2000, subsequent to all action in this case, 
including the joint motion, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

The veteran contends that he suffers from a psychiatric 
disorder which began while he was in service, and was caused 
by inservice stressors while he was in Vietnam.  A VA 
examination in November 1997 resulted in diagnoses of PTSD 
with depression with psychotic features, and polysubstance 
abuse, in partial remission.  It was noted that the veteran 
was also currently undergoing treatment for schizophrenia.  

Concerning the PTSD aspect of his claim, additional evidence 
regarding both the existence of a stressor and a diagnosis of 
PTSD must be obtained.  See, e.g., Cohen v. Brown, 10 
Vet.App. 128 (1997).  The evidence required to determine the 
existence of a stressor is generally dependent upon whether 
the veteran "engaged in combat," in which case the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) apply, or 
not, in which case, corroboration is required to establish 
the existence of a stressor.  Once the RO makes a 
determination regarding whether the veteran "engaged in 
combat," subsequent development is dependent upon this 
determination.  If it is determined that he did not "engage 
in combat," evidence in support of the stressor must be 
obtained.  Moreau v. Brown, 9 Vet.App. 389, 396 (1996).  

The veteran's occupational specialties while he was in 
Vietnam were supply clerk and tool room keeper, and he does 
not have any awards or medals which denote combat 
participation.  Accordingly, combat participation has not 
been shown, and there must be some corroboration of 
stressors.  He has recounted several stressors, in 
particular, in his substantive appeal dated in May 1999.  
However, the case has not been sent to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification of stressors.  Prior to such referral, however, 
the veteran must provide more specific information regarding 
the approximate dates of the claimed stressors.  

The veteran also states that he underwent a General courts-
martial, but that he was acquitted.  Although the service 
personnel records show he was imprisoned shortly before his 
discharge, the reason is not shown, and the RO should attempt 
to obtain all records of this General courts-martial, and any 
other proceedings against the veteran while he was in 
service.  

Additionally, current treatment records should be obtained, 
and the veteran should be afforded an examination, to include 
psychological testing, to determine his current correct 
diagnosis, and whether any current disability is related to 
service.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should make all reasonable 
attempts to obtain the veteran's service 
department records showing a General 
courts-martial or other action against the 
veteran which led to his imprisonment from 
June to July 1971, as well as records of 
any other judicial or non-judicial 
punishment during his period of active 
duty.  

2.  The veteran should be contacted and 
asked to provide additional information 
regarding his claimed stressors.  
Specifically, he should be provided with a 
copy of his substantive appeal and asked 
to provide information concerning the 
approximate dates and locations of each of 
the claimed incidents, to the best of his 
recollection.  In addition, he should 
provide a description, and the dates and 
locations, of any other stressors not 
noted on the substantive appeal.   

3.  After affording the veteran a 
reasonable period of time to respond, the 
RO should send copies of all of the 
veteran's service personnel records with 
his unit designation while in Vietnam 
highlighted, his DD 214 and copies of the 
veteran's statements regarding his 
stressors to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197.  The RO 
should request that the USASCRUR make an 
effort to corroborate the veteran's 
stressors to the best of its ability.  To 
the extent possible, any information 
provided by the veteran in response to the 
RO's request for additional specificity 
and any lay verification should be 
incorporated into the request for 
verification from the USASCRUR.  

4.  The RO should obtain all records of 
the veteran's VA psychiatric and mental 
health treatment from November 1997 to the 
present.  

5.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should accord 
the veteran a VA psychiatric examination, 
before a board of two examiners, to 
determine (1) his correct current 
psychiatric diagnosis(es), and (2) whether 
any current psychiatric disability was of 
service onset, or due to service.  The 
claims file with the newly obtained 
evidence, must be forwarded to the board 
and reviewed in conjunction with the 
examination.  Psychological testing should 
be conducted prior to the examination, and 
the results available for review by the 
examiners at the time of the examination.  
If the veteran is diagnosed with PTSD, the 
examiners should be requested to explain 
the sufficiency of each specific stressor 
relied upon for the diagnosis, the basis 
for the conclusion that the veteran's 
symptomatology was adequate to support a 
diagnosis of PTSD, and whether there is a 
causal nexus between the veteran's 
specific claimed in service stressor(s) 
and his current symptomatology.  If the 
diagnosis is a psychiatric disorder other 
than PTSD, the examiners should express an 
opinion as to whether any such disorder 
was of service onset, with attention to 
the evidence in the claims file, in 
particular, service department records and 
the VA records and examination dated in 
1971 and 1972.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov.17, 
2000), 00-92 (Dec. 13, 2000) and 01-02 
(Jan 9, 2001).  

7.  Thereafter, the RO should readjudicate 
the claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 



